IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: E.I. DU PONT DE CASE NO. 2:13-MD-2433
NEMOURS AND COMPANY C-8
PERSONAL INJURY LITIGATION

Judge Edmund A. Sargus, Jr.

Chief Magistrate Judge Elizabeth Preston Deavers
This document relates to: Travis Abbott, et ai. v. E. I. du Pont de Nemours

and Co., et al., Case No. 2:17-cvy-00998

ORDER

This matter is before the Court for consideration of Defendant’s Unopposed Motion for
Leave to File a Certain Motion and Exhibits Under Seal. (ECF No. 96.) Defendant seeks leave
to redact approximately three sentences in its forthcoming Opposition to Plaintiffs’ Motion to
Strike and for a Protective Order regarding Dr. Wheeler’s Supplemental Opinion and Request for
Sanctions (“Opposition”) related to Plaintiff Travis Abbott’s non-public medical information and
personally identifying information and to file under seal five pathology reports and one partially
redacted pathology report from Dr. Wheeler. (/d.)

This Court has previously explained the rigorous standard when considering a request for
leave to file information under seal. (ECF Nos. 46, 48.) A court has supervisory power over its
own records and retains discretion to seal records, which is limited by the strong, presumptive
right of the pubic to review those records. See Nixon vy. Warner Commce’ns, 435 U.S. 589, 598
(1978); Shane Grp., Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir. 2016);
In re Knoxville News-Sentinel Co., Inc., 723 F.2d 470, 473-74 (6th Cir. 1983); Brown &
Williamson Tobacco Corp. v. FTC, 710 F.2d 1165, 1178-80 (6th Cir. 1983). Therefore, “[o]nly

the most compelling reasons can justify non-disclosure of judicial records.” Shane Grp., Inc. v.
Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir. 2016) (internal quotation marks and
citation omitted). The Sixth Circuit has indicated that exceptions fall into two categories: (1)
exceptions “based on the need to keep order and dignity in the courtroom”; and (2) “content-
based exemptions,” which “include certain privacy rights of participants or third parties, trade
secrets, and national security.” Brown & Williamson Tobacco Corp., 710 F.2d at 1179 (citations
omitted). If a district court “permits a pleading to be filed under seal or with redactions, it shall
be incumbent upon the court to adequately explain ‘why the interests in support of nondisclosure
are compelling, why the interests supporting access are less so, and why the seal itself is no
broader than necessary,”” In re Nat'l Prescription Opiate Litig., 927 F.3d 919, 940 (6th Cir.
2019) (quoting Shane Grp., Inc., 825 F.3d at 306).

Applying the foregoing considerations to this case, the Court finds that the public has an
interest in this action, which arises from Defendant’s release of the chemical C-8 into the
environment around the Washington Works plant in the 1950s that contaminated the water
supply in several water districts in Ohio and West Virginia. However, the information sought to
be sealed is the private health information of Mr. Abbott. (ECF No. 96.) For the reasons
previously discussed in detail its prior Order (ECF No. 48), the strong federal policy in
protecting the non-disclosure of private health information of Mr. Abbott under the Health
Insurance Portability and Accountability Act of 1996, and even more stringent state statute
governing Ohio’s physician-patient privilege, Ohio Revised Code § 2317.02(B), outweigh the
public’s interest in disclosure of these materials in this case and serves the strong policy of
protecting patient information. See Law v. Zuckerman, 307 F. Supp. 2d 705, 711 (D. Md. 2004);
Turk v. Oiler, 732 F. Supp. 2d 758, 771 (N.D. Ohio 2010); Shane Grp., Inc., 825 F.3d at 305. In

addition, permitting Defendant to redact approximately three sentences from its forthcoming
Opposition and a portion of Dr. Wheeler’s report and to seal five pathology reports related to Mr.
Abbott’s non-public medical information “is no broader than necessary” to protect that
information. /n re Nat’l Prescription Opiate Litig., 927 F.3d at 940 (citations and internal
quotation marks omitted).

For these reasons, Defendant’s Unopposed Motion for Leave to File a Certain Motion
and Exhibits Under Seal (ECF No. 96) is GRANTED. The Clerk is DIRECTED to accept for
filing under seal Defendant’s Opposition as well as certain supporting exhibits, including the five
pathology reports and Dr. Wheeler’s report. Defendant is ORDERED to file on the docket a
redacted copy of its Opposition and these exhibits within SEVEN (7) DAYS of filing its
Opposition under seal.

IT IS SO ORDERED.

J0-3- ola Poe4z

DATE EDMUND). SARGUS, JR.
UNIT ATES DISTRICT JUDGE

ELIZABETH A\ PRESTON DEAVERS
CHIEF UNITED STATE MAGISTRATE JUDGE
